Opinión concurrente del
Juez Asociado Señor Negrón García.
I
Dos factores distantes se unen para servir de trasfondo circunstancial a esta controversia. Primero, el constante reclamo del ciudadano por una mejor eficiencia en los ser-vicios esenciales que presta el gobierno central, munici-pios, agencias, corporaciones, etc., frente a una burocracia gerencial, administrativa y laboral que muchas veces se percibe ineficiente por ser impersonal, esto es, innominada e inaccesible. Segundo, los avances en el campo de las co-municaciones telefónicas con el desarrollo de unos medios más sofisticados. Al teléfono tradicional de líneas conecta-das por una “primitiva” red de alambres, se añadió el sis-tema multiplicador de fibra óptica. Siguieron los teléfonos inalámbricos, los celulares, la industria de llamadas-mensajes {beepers), los cuadros múltiples, la identificación de llamadas (I.D.Caller), el telefax, las llamadas conferen-*523cias (conference call) que hacen viable conversaciones si-multáneas entre más de dos (2) personas, las grabadoras que automáticamente reciben y dan mensajes, etcétera. Hoy existe el potencial de establecer un diálogo telefónico oral y escrito desde prácticamente cualquier lugar. Puerto Rico no ha estado ajeno a ese progreso: miles de personas dentro y fuera de la industria, la banca y los negocios pri-vados, el Gobierno, las agencias, las corporaciones públicas y los municipios —para una mejor calidad de vida y des-empeño de sus operaciones— disfrutan diariamente de la magia de esas telecomunicaciones instantáneas.
La aplicación de esta nueva tecnología, frente a los me-canismos clásicos de comunicación, genera natural y oca-sionalmente conflictos e interrogantes jurídicos de lo que es permisible bajo las normas constitucionales y legales vigentes. Es legítima, pues, la preocupación de que su uti-lización irrestricta pueda representar el peligro de una so-ciedad “Orweliana”, en particular una amenaza sobre el fundamental derecho a la intimidad,(1) cuya esencia se ins-pira en el principio humanitario de que la dignidad personal es inviolable y, por ende, todo individuo es acreedor a que sea protegido “contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”. Art. II, Sec. 8, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 301. Véase, también, Art. II, Sec. I, Const. E.L.A., L.P.R.A., Tomo 1. Su importancia es tal, que reinvindicarlo judicial-mente no precisa legislación habilitadora; opera ex proprio vigore.(2)
Se trata de un derecho intrínsecamente personalísimo, no absoluto, pues sólo es susceptible de ser invocado por quien en determinado escenario circunstancial tiene una expectativa real de que su reclamo de intimidad se respete *524y, a la par, la sociedad la reconozca como legítima y razonable.(3)
Se acepta que aunque las mencionadas Secs. 1 y 8 de nuestra Carta de Derechos limitan lo que puede hacer el Estado para salvaguardar e imponer el orden público, sin violar el derecho ciudadano a la intimidad, no prohíben tajantemente la intromisión en la vida privada si es un imperativo resultante de una investigación o procedi-miento criminal. De sus textos se desprende que, como re-gla general, la protección constitucional es contra la intro-misión abusiva o irrazonable.(4)
En lo pertinente al caso de autos, la Sec. 10 del Art. II de la Constitución del E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 311, contiene una veda específica a los efectos de que “[n]o se interceptará la comunicación telefónica”. Como regla general, hay interceptación cuando un tercero subrepticia-mente, utiliza aparatos o dispositivos electrónicos, mecáni-cos o de otra índole para inmiscuirse o escuchar una conversación que sostienen dos personas a través de las lí-neas telefónicas. Pueblo v. Colón Rafucci, 139 D.P.R. 959 (1996).
En P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983), des-cribimos sus contornos y su ubicación dentro de nuestro esquema constitucional. Primero, la cláusula de intercep-tación telefónica, por propia naturaleza, pertenece a la es-fera del derecho a la intimidad consagrado en la See. 8, Art. II, Const. E.L.A., supra, y forma parte integral de ésta. Segundo, la Sec. 10 Art. II de la Constitución del E.L.A., supra, aunque aislada, no representa un derecho distinto al derecho a la intimidad en sí, sino que es una de sus manifestaciones. Tercero, su prohibición expresa refleja que los constituyentes tuvieron la intención específica de vedar la intromisión no consentida en las comunicaciones *525telefónicas. Pero, al igual que otros derechos, es renunciable.
f — I uh
Con el objetivo de contrarrestar el impersonalismo bu-rocrático antes aludido y mejorar sus servicios utilizando esta nueva tecnología, los ejecutivos de la Autoridad de Energía Eléctrica establecieron el Centro de Servicios al Consumidor, que funciona como importante enlace telefó-nico con los abonados sobre asuntos relacionados con el servicio esencial que dicha entidad presta.(5)
El Centro se subdivide en tres (3) áreas: pagos por Co-rreo; Correspondencia y Teléfonos. En el área de Teléfonos se reciben llamadas de los clientes sobre los más variados asuntos rutinarios y urgentes, a saber: problemas con las cuentas, facturación, quejas, emergencias situacionales de peligro, apagones, desenganches de árboles, informes de robo de servicio, etc. Sus empleados están asignados indi-vidualmente a unidades de teléfonos en los cuales reciben las llamadas y entablan comunicación con los abonados que usan dicho cuadro telefónico.
*526En el caso de autos, dentro de sus prerrogativas geren-ciales, la Autoridad concluyó que era necesario escuchar las llamadas oficiales (no personales) que se recibían en el Centro como método de supervisión para mejorar la cali-dad de sus servicios y, a la vez, evaluar el readiestramiento de los empleados allí asignados o posibles reclasificaciones de sus plazas.
De ordinario, en el ámbito laboral, no detectamos viola-ción constitucional per se, como condición de empleo en la tarea funcional de operar un sistema de auditorías de lla-madas no personales o alguno otro parecido al de autos. No es condición patronal arbitraria ni irrazonable tal asigna-ción entre los deberes y las funciones de un empleo, aun cuando ello incidentalmente conlleve la renuncia a deter-minado derecho constitucional. Múltiples solicitudes de empleo público y privado, requieren exámenes médicos, evaluaciones psicológicas, y divulgar, investigar y confir-mar información estrictamente privada. En la Rama Judicial, ciertos funcionarios que actúan directamente bajo un juez, están obligados por los Cánones de Ética Judicial y otras normas de conducta, limitativos del ejercicio de los derechos constitucionales de asociación y expresión. Canon 11 de Ética Judicial, 4 L.P.R.A. Ap. IV-A.(6)
Bajo este prisma evaluamos el caso de autos. De los do-cumentos admitidos en evidencia(7) surge incontrovertida-mente que desde julio de 1988(8) los empleados que se des-*527empeñaban como representantes de servicio del Centro fueron informados que sus funciones estarían integradas al mecanismo de auditoría de llamadas telefónicas.
Los términos de las comunicaciones gerenciales aludi-das fueron claros. No se instaló el sistema subrep-ticiamente. Desde sus inicios los empleados conocieron su propósito legítimo en la prestación de los servicios normales de la Autoridad. Ante esta realidad, ciertamente aquellos empleados que tenían reparo u objeción a desempeñar esa nueva tarea —bajo la pretendida hipótesis de que ello inci-día en su derecho constitucional a la intimidad— muy bien pudieron plantearlo y la Gerencia, por tratarse de una nueva metodología en las funciones, adoptar discrecional-mente la alternativa de relevarlos de esa encomienda y trasladarlos a otras tareas. No surge de los autos que em-pleado alguno manifestara su oposición al implantarse por primera vez el sistema de auditorías y hacer viable el curso de acción alterno aludido. Concluimos que inequívoca-mente aceptaron prestar esa tarea receptora en llamadas oficiales y la gerencia de la Autoridad no infringió disposi-ción constitucional alguna.
H-l I — i HH
Lo expuesto no dispone nuestro análisis, pues, para con-validar una interceptación telefónica es necesario que se configure una renuncia bilateral, es decir, una aceptación tanto del originador como del receptor.
Los peticionarios son o fueron empleados de la Autori-dad que ocuparon puestos como representantes de servi-cios en el Centro. El 18 de noviembre de 1993 comparecie-ron e invocaron en su demanda la calidad dual de empleados-abonados, para cuestionar la “práctica [que\ se realiza desde hace tiempo ..(Énfasis suplido.) Oposición a solicitud de certiorari, Apéndice, pág. 000074. Oportuna-mente las partes estipularon que hasta el 20 de agosto de *5281995, las personas y los clientes que originaron llamadas a la Autoridad —y tenían que esperar que se desocupara un Representante de Servicio— escuchaban un anuncio gra-bado que decía: “Para mejorar la calidad del servicio su llamada será escuchada por un supervisor. Cualquier duda, si necesita, solicite la atención de un supervisor.” (En-fasis suplido.) Petición de cetiorari, pág. 4. Sin embargo, cuando había empleados disponibles para atenderla inme-diatamente, el cliente no escuchaba mensaje alguno antes de que fuera atendido. Como resultado, en esas situaciones particulares la llamada era escuchada sin advertencia al-guna al abonado.
Puede apreciarse que durante ese tiempo el sistema mensaje grabado tenía la deficiencia constitucional de que algunas llamadas fueron escuchadas sin la advertencia previa de que ante cualquiera duda se solicitara la aten-ción (intervención) de un supervisor.
Aún así, la causa de acción de los peticionarios en su condición de abonados es improcedente. Conocían del sis-tema de auditorías, y aunque ocasionalmente llamaran desde sus hogares al Centro y no escucharan el mensaje antes mencionado, no pueden pretender que para la conce-sión de un remedio obviemos ese conocimiento y, por ende, la configuración de una renuncia implícita al originar sus llamadas.
Valga aclarar que a partir de 21 de agosto de 1995, con el nuevo sistema de cuadro telefónico, los clientes siempre han escuchado el siguiente mensaje: “Para poder brindar un mejor servicio un supervisor podría estar escuchando su llamada.” (Énfasis suplido.) Petición de certiorari, pág. 4. Se eliminó así la posibilidad de que una conversación fuera escuchada sin advertencia previa y el consentimiento necesario.
Ante estas realidades no cabe el reclamo de daños y per-juicios, como tampoco el injunction solicitado; este último, por haberse convertido la reclamación en académica.
*529— O —

 E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986).


 Colón v. Romero Barceló, 112 D.P.R. 573 (1982).


 (1983). Pueblo v. Luzón, 113 D.P.R. 315 (1982); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394


 Pueblo v. Santiago Feliciano, 139 D.P.R. 361 (1995).


 La respetable tesis mayoritaria visualiza que la parte receptora de las lla-madas es la Autoridad de Energía Eléctrica como ente corporativo. Bajo esta pre-misa, sus empleados, como representantes de dicha entidad corporativa, no son titu-lares del derecho a que no se intercepten llamadas telefónicas. De esta forma se elimina de la ecuación a la Autoridad como tercero, fundiendo a sus empleados, supervisores y a la Autoridad en una misma y sola persona jurídica. Aunque se concluye que no existe propiamente un tercero de modo que no puede configurarse una interceptación — , como alternativa a ese análisis, se utiliza el examen de expec-tativa razonable de intimidad.
En P.R. Tel. Co. v. Martínez, supra, pág. 343, decidimos que “[b]ajo la política pública constitucional vigente, a menos que haya una renuncia patente, especifica e inequívoca, el Estado no puede inmiscuirse en la comunicación. Salvo esto, el dere-cho a la intimidad es inviolable y el Estado, una entidad particular, o cualquier ciudadano están impedidos, sin otras excepciones, de interceptar o permitir que se intercepte o escuche una comunicación telefónica”. Ese mismo método analítico se sigue con relación a los abonados: no existe tercero y no hay expectativa razonable de intimidad en cuanto a la comunicación por ellos originada.
Por vía distinta llegamos al mismo resultado mayoritario. Bajo P.R. Tel. Co. v. Martínez, supra, la auditoria de llamadas telefónicas no conflige con las referidas disposiciones constitucionales.


 M.W. Finkin, Privacy in Employment Law, Washington, D.C., The Bureau of National Affairs, 1995.


 Memorando de Consulta Jurídica de la A.E.E. sobre “Monitoreo de Llamadas Telefónicas”, 20 octubre de 1987; Comunicación a Representantes de Servicio por Teléfono, 15 julio de 1988; Comunicación a Supervisores [de] Servicio por Teléfono al Abonado, 30 agosto de 1990; Comunicación a todo el Personal Unidad de Servicios por Teléfono, 15 enero de 1991, y Memorando a Representantes de Servicio, 18 de mayo de 1993.


 En contestación a una carta cursada por los Representantes de Servicio del Centro de Servicios al Consumidor, la Autoridad de Energía Eléctrica (A.E.E.) ex-plica que el error que se cometió al grabarse el mensaje para los abonados sobre la posibilidad de que la llamada podía ser escuchada por un supervisor, había sido corregido.